DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s preliminary amendment filed 5/10/2021 has been entered.
Claims 1-16 have been cancelled.
Claims 17-31 are new and now pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 17 and 25 are objected to because of the following informalities: 
-Claim 17, line 1, “An apparatus comprising” should be followed by a colon “:” and the following lines should begin on a following line in order to clearly distinguish the preamble from the body of the claim. 
-Claim 17, lines 9-10 recite “said second film-transporter extending as far as said group conveyor's end,” but this would be better recited as “said second film-transporter extending as far as an end of said group conveyor,”
-Claim 25, line 1, “A method comprising” should be followed by a colon “:” and the following lines should begin on a following line in order to clearly distinguish the preamble from the body of the claim.
-Claim 25, line 2 recites “wherein producing said group comprises transporting” however, a colon “:” should be inserted after “comprises” and “transporting” would be better recited on a following line and indented as well as any further method steps that are included as part of the “producing”. Note otherwise, it is not abundantly clear if the following steps are to be included as comprised by the “producing said group” step.
-Claim 25, line 9 recites “the group consisting of”, however, since “a group of containers” is previously defined, this would be better recited as “a group consisting of”. Note this particular limitation appears to be in Markush Grouping format (see MPEP 2173.05 (h)) and is examined accordingly.

The following is an example of a preferred format (note this is merely an example of a common US claim format):
25. A method comprising:
producing a group of containers, said group having a front side and a rear side, wherein producing said group comprises:
 transporting a film blank on a film conveyor of a first film-transporter from a cutter onto a transport plane, 
during transport of said film blank and prior to said film blank having reached said transport plane, applying adhesive onto longitudinal side edges of an inner side of said film blank, 

after having wrapped said containers, bonding said longitudinal side edges of said film blank to face sides of said group, 
wherein said film blank is made from a film selected from a group consisting of shrink film, foldable paper, and card material.

   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, lines 8-9 recite “a second film-transporter that connects to said first film-transporter to receive said film blank,”. This limitation renders the claim indefinite as, in light of the specification, it is not readily clear as to what the term “connects” is intending to encompass. It is unclear as to whether or not the term “connects” is attempting to refer to a physical connection or merely referring to a position of the transporters (T1 
Regarding Claim 19, the claim recites “said adhesive applicator along said film conveyor”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to claim. It would appear that the Applicant is attempting to claim “said adhesive applicator is disposed along said film conveyor” but this is not readily clear as this is merely speculation. 
Regarding Claim 25, lines 1-3 recite “A method comprising producing a group of containers, said group having a front side and a rear side, wherein producing said group comprises transporting” followed by several other steps. Note the objections above as after further review, the manner in which the claim is organized/formatted leads to further confusion as to what further steps are included within the “producing a group of containers” and what steps are intended to just be comprised by the “method” and not necessarily comprised by the “producing a group of containers” step. Note while it can be speculated, in view of the specification, that each method step following “producing a group of containers” is to be comprised by “producing a group of containers”, this is not readily clear and therefore the claim is rendered indefinite. See the “Claim Objections” section above for further details and note that the claim will be interpreted in the manner as drafted in the example format outlined. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PGPUB 2005/0193880), in view of Gatteschi (US PGPUB 2016/0288935), and in further view of Garnier (WO 2013/045806- see the attached PDF for English translation and annotated paragraph numbering that is referenced below).

Regarding Claim 17, Chao discloses an apparatus (Figure 1) comprising:
a wrapper (40-42) that wraps containers (101) to form a group (100, 101; see Figure 6; Para. 0030), 
a cutter (20) configured for cutting film (100 from roll 15) to form a film blank (100) for wrapping the containers (101), the film blank (100) comprising a film (100; see Figure 3; Para. 0030), 
a group conveyor (12) that transports containers (101) through the wrapper (40-42) as the containers (101) are being wrapped to form the group (100, 101; Para. 0030), the group conveyor (12) defining a transport plane (plane comprising the belt of 12; see “Annotated View of Figure 1” below), 
a first film-transporter (delivery device/rollers 16-18, associated rollers and conveying device 30) that extends from a source (roll 15) of the film (100) to a contact 
a second film-transporter (chains 40) that connects (see 112 rejection above) to the first film-transporter (16-18 and 30; as shown in the figures, conveyor 30 and chains 40, together form a conveyor of the film blank and work in tandem and therefore can be reasonably interpreted as connected; further note that per the operation control started by sensing device 102 and described in Para. 0030, the transporters are clearly both connected to common controls to be synchronized to accomplish the wrapping functions and therefore are connected in that manner and are also both connected, at least indirectly, via the frame 10) to receive the film blank (100), the second film-transporter (40) extending as far as an end of the group conveyor (12; as shown in the Figures).  
Note: alternatively the “source of the film” can be reasonably viewed as the “delivery rollers 18” and the “conveying device 30” can be solely interpreted as the “first film-transporter”.

    PNG
    media_image1.png
    522
    867
    media_image1.png
    Greyscale

Annotated View of Figure 1

However, Chao fails to explicitly disclose an adhesive applicator that is arranged along the first film-transporter for applying adhesive onto an inner side of the film blank and along longitudinal side edges of the film blank.
First, attention can be brought to the teachings of Gatteschi which includes a system for forming a container group including a group of containers (11; Figure 1) wrapped with a film blank (12) wherein adhesive dots (23; Figure 3) are applied by spraying nozzles onto longitudinal ends (14) of the film (12; Para. 0052) and subsequently pressing the dots (23) against faces of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047). 
Partially adhering heat shrinking film to the objects/containers to be packaged prior to heat treatments is known as exemplified by Gatteschi. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Chao to include spraying nozzles to place glue/adhesive dots onto longitudinal edges of the film blank as taught by Gatteschi. By modifying Chao in this manner, the group/bundle will not comprise creases after being subjected to heat treatment as taught by Gatteschi (Para. 0032 and 0055) and even further with such adhesive application, adhesion of the film to the products/containers can be ensured and a reduction of film required can be obtained as taught by Gatteschi (Para. 0030 and 0033).

Second, attention can be brought to the teachings of Garnier. Garnier teaches another wrapping apparatus (Figure 1) comprising a wrapper (50, 51), a group conveyor (1) for conveying a group of articles, a blank transporter (2) comprising a blank conveyor (19; see Figures 1-2) for transporting a blank (4) from a supply to the wrapper (50, 51), and an adhesive applicator (24; see Figure 2) that is arranged along the first film-transporter (2) for applying adhesive (See 67 in Figure 3a) onto an inner side of film blank (4) and along longitudinal side edges (as shown in Figure 3a) of blank (4; see Paras. 0069, 0077, 0080, 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the adhesive applicators (as taught by Gatteschi and Garnier) into Chao such that the applicators are arranged along the first film transporter (30 of Chao) as taught by Garnier. By locating the applicators into Chao in this manner, the glue points can be can be precisely applied as taught by Garnier (Para. 0077) and the glue can be synchronously applied to opposite sides of the blank as its conveyed as outlined by Garnier (Paras. 0080-0081). Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations that are not already outlined by the prior art above. see MPEP 2144.04 (VI)(C)
Note: with respect to the combination of references applied above, it must be noted that Gatteschi is relied upon for teaching the general application of adhesive to film blanks that are similar to that disclosed by Chao (i.e. flexible film that is contracted/heat shrunk) and outlines motivations to incorporate such adhesives along the longitudinal sides thereof. Garnier is relied upon for the location of the adhesive applicators along a film transport region that is prior to the wrapping of the blank about the objects/containers and outlines several reasons as to why one would be readily motivated to position adhesive applicators as taught (outlined above). 

Regarding Claim 18, Chao, as modified, discloses the first film-transporter (16-18, 30) comprises a post-cutter segment (belt of conveying device 30) that is driven by the film conveyor (30) and that extends along a conveying direction of the film blank (100) from the cutter (20) as far as an end of the first film-transporter (30 as shown) and the adhesive applicator (i.e. 24 of Garnier) is arranged along the post-cutter segment (30) beneath the transport plane (of 12; note that given the modification above, one would readily position the applicator along the conveyor 30 which resides below the transport plane).  

Regarding Claim 19, Chao, as modified, discloses the adhesive applicator (i.e. 24 of Garnier) along the film conveyor (30; note that given the modification above, one would readily position the applicator along the conveyor 30 which is analogous to the conveying/transporter 2(including 19) of Garnier).  

Regarding Claim 20, Chao, as modified, discloses the adhesive applicator  (i.e. 24 of Garnier) is configured to apply the adhesive while the film blank (100) is at an end region of the film conveyor (30) and before the film blank (100) reaches the transport plane (of 12; again note that given the modification above, one would readily position the applicator along the conveyor 30, which is analogous to the conveying/transporter 2(including 19) of Garnier, that is upstream of the transport plane).  

Regarding Claim 21, Chao, as modified, discloses essentially all elements of the claimed invention but does not readily disclose the adhesive applicator comprises a head that is movable.  Garnier further discloses the applicators (24a) are capable of moving (i.e. see Para. 0070). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the movable capability as taught by Garnier into the incorporated applicator of Chao as such a feature would readily allow for adjustable placements of adhesive to be symmetric as taught by Garnier (Para. 0076-0077). Note it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of what is taught by the prior art. see MPEP 2144.04 (V)(D)

Regarding Claim 22, Chao, as modified, discloses adhesive applicator (i.e. 24 of Garnier) comprises plural heads (see Para. 0069 of Garnier which discloses plural glue guns 24a) disposed on opposite sides of the film conveyor (30). Alternatively, in order to provide adhesive to both longitudinal sides as taught by Garnier and obtain the benefits as outlined by both Garnier and Gatteschi, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated multiple heads into Chao.  

Regarding Claim 23, Chao, as modified, discloses essentially all elements but fails to explicitly disclose the wrapper (40-42) is configured to press a projection of the film blank (100) that includes the longitudinal side edges towards face sides of the packaging group.  
Gatteschi which includes pressing projections (14; Figures 1-3) of the film (12) which include longitudinal side edges including the dots (23) against faces of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047, 0050). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated further wrapping elements as taught by Gatteschi into the wrapper of Chao in order properly set the adhesive dots applied against the containers prior to heat shrinking/contracting the film blank.


Regarding Claim 24, Chao, as modified, discloses a wrap bar (41) that travels around the group conveyor (12; see Figures 1-6), wherein the wrap bar (41) takes up the film blank (100) as the wrap bar (41) rises above the transport plane (of 12; see Figures 3-4), overtakes the containers (101; Figure 4), and descends back towards the transport plane (of 12) to wrap the containers (101) to form the group (100, 101; Figure 6; Para. 0030).  

Regarding Claim 25, Chao discloses method comprising:
 producing a group of containers (100, 101; Figure 6), the group having a front side and a rear side (as shown), wherein producing the group (100, 101) comprises:
 transporting a film blank (100) on a film conveyor (30) of a first film-transporter (16-18, 30; see “Annotated View of Figure 1” above; note alternatively “conveying device 30” along can be readily viewed as the first film-transporter) from a cutter (20) onto a transport plane (of 12; see Para. 0030 (lines 4-12) and Para. 0032), 
wrapping the containers (101) as the containers (101) are being transported on a group conveyor (12), thereby forming the group (100, 101; as outlined throughout Para. 0030),
after having wrapped the containers (101), placing the longitudinal side edges of the film blank (100) against face sides of the group (100, 101; see Figures 7-8 and the end of Para. 0030 which discloses a contraction process which based on the Figures is clearly a shrinking process to form the package shown in Figure 8), wherein the film blank (100) is made from a shrink film (100; see the explanation above as it is clear the film 100 is a shrink film or at the very least it is implied that the film is a shrink film to perform the “contraction package process).

However, Chao fails to disclose during transport of the film blank (100) and prior to the film blank (100) having reached the transport plane (of 12), applying adhesive onto longitudinal side edges of an inner side of the film blank, and after having wrapped, bonding the longitudinal side edges of the film blank to face sides of the group. Also Chao fails to explicitly disclose the film blank being (100) is made from a film of foldable paper or card material 

First, attention can be brought to the teachings of Gatteschi which includes a system for forming a container group including a group of containers (11; Figure 1) wrapped with a film blank (12) wherein adhesive dots (23; Figure 3) are applied by spraying nozzles onto longitudinal ends (14) of the film (12; Para. 0052) and subsequently pressing/bonding the dots (23) against side faces of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047). 
Partially adhering heat shrinking film to the objects/containers to be packaged prior to heat treatments is known as exemplified by Gatteschi. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Chao to apply glue/adhesive dots onto longitudinal side edges of an inner side of the film blank and bonding the longitudinal side edges to face sides of the group as taught by Gatteschi. By modifying Chao in this manner, the group/bundle will not comprise creases after being subjected to heat treatment as taught by Gatteschi (Para. 0032 and 0055) and even further with such adhesive application, adhesion of the film to the products/containers can be ensured and a reduction of film required can be obtained as taught by Gatteschi (Para. 0030 and 0033).

Second, attention can be brought to the teachings of Garnier. Garnier teaches another wrapping apparatus (Figure 1) and method of operating thereof, the apparatus  comprising a wrapper (50, 51), a group conveyor (1) for conveying a group of articles, a blank transporter (2) comprising a blank conveyor (19; see Figures 1-2) for transporting a blank (4) from a supply to the wrapper (50, 51), and an adhesive applicator (24; see Figure 2) that is arranged along the transporter (2) for applying adhesive (See 67 in Figure 3a) onto an inner side of film blank (4) and along longitudinal side edges (as shown in Figure 3a) of blank (4) during transport of the blank (4) before the blank is provided to a transport plane (i.e. 1) by the wrapper (50, 51; see Paras. 0069, 0077, 0080, 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the adhesive applicators (as taught by Gatteschi and Garnier) into Chao such that the applicators are arranged to apply adhesive during transport of the film blank (100 of Chao) and prior to the film blank (100 of Chao) having reached the transport plane (of 12 of Chao) as taught by Garnier. By locating the applicators into Chao to operate in this manner, the glue points can be can be precisely applied as taught by Garnier (Para. 0077) and the glue can be synchronously applied to opposite sides of the blank as its conveyed as outlined as outlined by Garnier (Paras. 0080-0081). Further, it has been held that rearranging parts (in this instance an adhesive applicator) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations that are not already outlined by the prior art above. see MPEP 2144.04 (VI)(C)
Note: with respect to the combination of references applied above, it must be noted that Gatteschi is relied upon for teaching the general application of adhesive to film blanks that are similar to that disclosed by Chao (i.e. flexible film that is contracted/heat shrunk) and bonding the film to the containers and outlines motivations to incorporate such adhesives along the longitudinal sides thereof. Garnier is relied upon for the timing/location of the adhesive application being during transport of the film transport that is prior to the wrapping of the blank about the objects/containers and outlines several reasons as to why one would be readily motivated to position adhesive applicators as taught (outlined above). 

Further with respect to the alternative limitations of the film being foldable paper, and card material, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the film blank of Chao as either paper or cardboard material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular instance, the paper or cardboard would be readily beneficial in providing printed matter or, especially with cardboard, further protection during handling and transport, whereas the shrink film is beneficial in its flexibility and ability to contract when provided with the proper heat treatment to better secure the containers. Therefore, dependent on the use of the film blank, one would have readily selected the proper materials for the film blank. 

Regarding Claim 26, Chao, as modified, discloses bonding the longitudinal side edges comprise pressing (via 21 of Gatteschi) the longitudinal side edges (see Figure 2, Para. 0050 of Gatteschi), which project away from the group (100, 101 of Chao- see Figure 7), towards the face sides (As shown in Figure 2 of Gatteschi).  

Regarding Claim 27, Chao, as modified, discloses applying the adhesive  comprises applying points of adhesive (see 23 of Figure 3 and Para. 0052 of Gatteschi).  

Regarding Claim 28, Chao, as modified, discloses applying the adhesive comprises applying at least one adhesive point (23; Figure 3 and Para. 0052 of Gatteschi) to each longitudinal side edge of the film blank (100 of Chao) per front side and rear side of the group (100, 101 of Chao; see Figure 3 of Gatteschi as it is clear given the incorporated adhesive applying step of Gatteschi, Chao, as modified, would provide at least one point to each side edge to obtain the benefits of Gatteschi).  

Regarding Claim 29, Chao, as modified, discloses essentially all element of the claimed invention including applying the adhesive (see modification above) comprises applying at least one adhesive points (23; Figure 3 and Para. 0052 of Gatteschi) on each longitudinal side edge of the film blank per front side and rear side of the group (100, 101 of Chao; see Figure 3 of Gatteschi as it is clear given the incorporated adhesive applying step of Gatteschi, Chao, as modified, would provide at least one point to each side edge to obtain the benefits of Gatteschi), however, Chao as modified, fails to explicitly disclose at least two adhesive points on each longitudinal side edge of the film blank per front side and rear side of the group.
Attention can again be brought to the teachings of Garnier which further teach application of multiple applications of adhesive points (67; Figure 3a) on each longitudinal side edge of a film blank (4) per front side and rear side of the group.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have applied at least two adhesive points on each longitudinal side edge of the film blank per front side and rear side of the group of Chao as taught by Garnier. By further modifying the method of Chao in this manner, the retention force of the adhesive can be increased and therefore less creases will be formed when the film blank is subjected to a shrinking process. 

Regarding Claim 30, Chao, as modified, discloses the film blank (100) has an edge (note the 112 rejections above) and wherein applying the adhesive (taught by Gatteschi) comprises applying the adhesive at the edge (see Figure 3 and Para. 0052 of Gatteschi).  


Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PGPUB 2005/0193880), in view of Gatteschi (US PGPUB 2016/0288935) and Garnier (WO 2013/045806), and in further view of Chidsey (US Patent 3,196,588).
Alternatively regarding Claim 25, as outlined above, Chao, as modified, does not explicitly disclose the film blank being foldable paper or card material.  Chidsey teaches another wrapping method for a group of articles (15; Figure 1) with a film blank (1) wherein the film blank (1) is comprised of paperboard (Col 1, lines 10-14; note that paperboard can be reasonably viewed as both a foldable paper and card/cardboard material). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the film blank of Chao as either foldable paper or cardboard material as taught by Chidsey. With such material, the paper or cardboard would be readily beneficial in providing printed matter or, especially with cardboard, further protection during handling and transport. Again it is noted it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 31, Chao, as modified, discloses essentially all elements of the claimed invention but does not disclose selecting the adhesive to be a hot-melt adhesive.
Again, attention is brought Chidsey which teaches the use of several adhesives on the film blank (1) including hot melt adhesive (7) which is applied at a joint of the folded/wrapped blank (1; Col 2, lines 39-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a hot melt adhesive as at least part of the adhesive applied in Chao as such an adhesive allows for rapid cooling and setting to allow for mechanical handling as taught by Chidsey (see Col 2, lines 42-52). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Raudat (US Patent 4,878,337) discloses a wrapping apparatus which wraps a blank (T; Figure 18-19) comprising adhesive applied thereon (at X-x) about a group of containers.
-Gambetti (US Patent 6,128,888) and Gambetti (US PGPUB 2005/0072123) discloses a wrapping apparatus comprising a wrapper, group conveyor, film drive and cutter.
-Kollmuss (US PGPUB 2010/0064637) discloses a wrapping system (1) and method of operating comprising a wrapper, and film conveying/processing system which supplies a film blank to the wrapper.
-Fort (US PGPUB 2003/0049371) discloses an adhesive application system with movable heads for a cardboard wrapping.
-Kirzinger (US PGPUB 2019/0112085) discloses a method and device for forming container groupings which utilizes adhesive between the containers.
-Stuhlmann (US PGPUB 2015/0307249) discloses adhering shrink film to a casing ring comprising a group of containers. 
-Napravnik (DE 102018116129) discloses a similar wrapping system to the application including an adhesive applicator (at 10) but note that the publication date is after the effective filing date of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/16/2022